Exhibit A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) of the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing of the Schedule 13D to which this agreement is attached and to the joint filing of all amendments thereto. This agreement may be executed in one or more counterparts, each of which shall be considered an original counterpart, and shall become a binding agreement when each of the parties designated as signatories has executed one counterpart. Dated: November 25, 2015 WARBURG PINCUS PRIVATE EQUITY IX, L.P. By: Warburg Pincus IX GP L.P., its General Partner By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WARBURG PINCUS IX GP L.P. By: WPP GP LLC, its General Partner By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WPP GP LLC By: Warburg Pincus Partners, L.P., its Managing Member By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WARBURG PINCUS PARTNERS, L.P. By: Warburg Pincus Partners GP LLC, its General Partner By: Warburg Pincus & Co., its Managing Member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WARBURG PINCUS PARTNERS GP LLC By: Warburg Pincus & Co., its Managing Member By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WARBURG PINCUS & CO. By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Partner Dated: November 25, 2015 WARBURG PINCUS LLC By: /s/ Robert B. Knauss Name: Robert B. Knauss Title: Managing Director Dated: November 25, 2015 CHARLES R. KAYE By: /s/ Robert B. Knauss Name: Charles R. Kaye By: Robert B. Knauss, Attorney-in-Fact* Dated: November 25, 2015 JOSEPH P. LANDY By: /s/ Robert B. Knauss Name: Joseph P. Landy By: Robert B. Knauss, Attorney-in-Fact* * The Power of Attorney given by each of Mr.Kaye and Mr.Landy was previously filed with the U.S. Securities& Exchange Commission on November26, 2013 as an exhibit to a statement on Form 4 filed by Warburg Pincus Private Equity IX, L.P. with respect to Laredo Petroleum, Inc. (f/k/a Laredo Petroleum Holdings, Inc.) and is hereby incorporated by reference.
